Citation Nr: 1624177	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  14-02 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for Crohn's disease, and if so, whether service connection may be granted. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for anemia, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for adjustment disorder and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Dr. C. H. Thornton Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in March 2014; a transcript of the hearing is associated with the claims file.

In March 2006, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating The American Legion as the Veteran's power of attorney (POA).  In January 2010, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing private attorney Michael R. Viterna as his POA.  In April 2010, the Veteran submitted a new VA Form 21-22a appointing private attorney James G. Fausone as his POA.  In January 2011, the Veteran submitted a VA Form 21-22 designating Disabled American Veterans as his POA.  Subsequently, in December 2013, the Veteran submitted a VA Form 21-22a appointing private attorney Dr. C. H. Thornton Jr. as his POA.  The Board recognizes the change in representation. 
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the paper claims file shows it to include the Veteran's April and May 2014 post-hearing brief and addendum.  These have not been considered by the AOJ and the Veteran has not waived AOJ consideration of such evidence.  However, as the Board's decision represents a full grant of benefits, there is no prejudice to the Board proceeding with a decision at this time.  38 U.S.C.A. § 20.1304(c) (2015).  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the March 2014 hearing transcripts, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board also notes that, in May 2014, the Veteran's representative filed an addendum to the Veteran's post-hearing brief.  In the addendum, the Veteran's representative alleged that the AOJ committed a clear and unmistakable error (CUE) in their rating decisions in 2008 and 2009 pertaining to service connection for anemia and Crohns disease.  These CUE claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the March 2014 Board hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for adjustment disorder. 

2.  In a September 2006 rating decision, the RO denied the Veteran's claim for service connection for Crohn's disease, and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

3.  In a September 2006 rating decision, the RO denied the Veteran's claim for service connection for anemia, and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

4.  The evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for Crohn's disease and is not cumulative or redundant of evidence already of record.  

5.  The evidence received since the September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for anemia and is not cumulative or redundant of evidence already of record

6.  Resolving all doubt in favor of the Veteran, Crohn's disease is causally related to his active duty service.

7.  Resolving all doubt in favor of the Veteran, anemia is causally related to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to service connection for adjustment disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The unappealed September 2006 rating decision that denied service connection for Crohn's disease is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The unappealed September 2006 rating decision that denied service connection for anemia is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for Crohn's disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for anemia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.        § 3.156 (2015).

6.  The criteria for service connection for Crohn's disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

7.  The criteria for service connection for anemia have been met.  38 U.S.C.A.       §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, on March 10, 2014, at the Board hearing and prior to the promulgation of a decision, the Veteran and his representative indicated that he wished to withdraw his appeal regarding the remaining mental health issue, specifically entitlement to service connection for adjustment disorder.  Thus, the Veteran has withdrawn his appeal of this claim, and there remain no related allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim, and the appeal of this claim is dismissed.

VA's Duty to Notify and Assist

As the Board's decision to grant service connection herein for the remaining issues on appeal constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations in regard to these issues. 

Request to Reopen

The Veteran seeks to reopen his previously denied claims of service connection for Crohns disease and anemia.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

In this case, the Veteran did not file an NOD with the September 2006 rating decision that denied service connection for Crohns disease and anemia and no additional evidence pertinent to the issues was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the September 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A.    §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claims.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Id. at 117.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the final decision includes additional treatment records as well as testimony from the March 2014 hearing where the Veteran testified that his Crohns disease and anemia symtpoms began while he was deployed overseas.  The basis of the final September 2006 denial was the absence of evidence of such conditions while in service.  The March 2014 hearing testimony was not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim.  It is therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claims of entitlement to service connection for Crohns disease and anemia for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as anemia, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2014); see also Grivois v. Brown, 6 Vet. App. 136 (1994). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




Evidence

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Summarizing the pertinent evidence with the above criteria in mind, the service treatment records (STRs) do not reflect complaints or diagnoses of Crohns disease or anemia.  The reports of Medical History and Medical Examination completed in October 2000 reflect that the Veteran reported no stomach conditions or symptoms; the Veteran specifically noted that he did not suffer from frequent indigestion or stomach, liver, or intestinal trouble.  On a post deployment assessment completed by the Veteran in October 2003, he reported that he was "still feeling tired after sleeping" and experienced diarrhea, however he denied frequent indigestion and vomiting.  During an August 2004 post deployment assessment the Veteran again denied vomiting and frequent indigestion, as well as diarrhea and still feeling tired after sleeping.  In an August 2004 Report of Medical Assessment, the Veteran reported no complaints and was found fit for separation. 

Post-service treatment records include VA treatment records through September 2009 as well as private hospital records.  A December 2004 hospital record reflects that the Veteran underwent an appendectomy, where 10 percent of his colon was removed.  The treatment records reflect the portion of the colon was resected to remove "the infectious site" or the possible cancer.  At the time, the Veteran denied gastrointestinal symptoms to include nausea and vomiting, and was diagnosed with anemia and told to take iron supplements three times a day.  Post-operation follow up records in December 2004 and January 2005, note a "follow up on anemia" and reinforced the need for the Veteran to take daily iron supplements.  
In an August 2005 VA treatment note, the Veteran reported that he had suffered from weakness and lightheadedness for the preceding six months.  The examiner noted that the Veteran had undergone surgery in December 2004, and that the Veteran had likely been anemic prior to the surgery.  The Veteran reported that food "rumbles" through his digestive tract and that he would have soft dark stools after.  An October 2005 VA treatment note reflected that the Veteran was still suffering from stomach problems, to include dehydration, vomiting, and abdominal pain, and that he was supposed to have had such conditions examined through a colonoscopy in the summer of 2005.  However, his procedure had to be canceled due to Hurricane Katrina.  

A January 2006 VA treatment note reflects that the Veteran suffered from diarrhea and iron deficiency anemia and that such had plagued the Veteran from the date of his appendectomy surgery in December 2004.  VA treatment records from February 2006 diagnosed the Veteran with advanced Crohns disease with multiple ulcerations and stricture in the proximal transverse colon and iron deficiency anemia due to his Crohns disease.  The Veteran reported extensive weight loss of 50-60 pounds over the preceding 10 months and that his symptoms had been present since at least his surgery in December 2004.  VA treatment records from March 2006 noted the Veteran's complaints of weight loss, anemia, diarrhea, and abdominal pain and reported that the Veteran had been seen a year prior for the same symptoms.  

An April 2006 private hospital record reflects that the Veteran underwent a cholecystectomy to remove his gallbladder.  VA treatment records from September and November 2006 again reflect the Veteran's complaints of abdominal pain as well as non-bloody diarrhea and weight loss which had been present since at least August 2005.  A January 2007 VA colonoscopy note reflects that the Veteran's Crohn's disease resulted in large ulcerations and inflammation as well as deep localized ulcerations.  VA treatment notes through September 2009 continue to reflect that the Veteran suffers from abdominal pain, intolerance of food, nausea, vomiting, and diarrhea. 

Social Security Administration (SSA) records indicate that SSA found the Veteran disabled as of July 1, 2005 as a result of his Crohns disease and posttraumtatic stress disorder.  The SSA records indicated that while the Veteran's condition reached a level of compensable disability in July 2005, his condition likely existed prior. 

During the March 2014 hearing, the Veteran testified that he began to experience Crohn's symptoms, such as nausea, vomiting, diarrhea, and blood in his stool, while deployed in the Middle East.  The Veteran testified that his symptoms continued after his discharge when he underwent an emergency appendectomy in 2004 and then subsequent procedures, biopsies, and surgeries on his intestines and colon from 2005 to the present.  The Veteran testified that he underwent an appendectomy in December 2004, where 10 percent of his colon was also removed as it was inflamed.  In addition, the Veteran testified that he underwent two additional surgeries in 2005 for issues pertaining to his digestive tract.  The Veteran testified that his conditions and symptoms preceded his surgeries and have continued to the present.  

The Veteran testified that he did not report his symptoms upon his discharge as he "was looking forward to going home and [he] really wanted to ETS out and [he] was seeing that some people, they were being held past their years because of problems...[he] heard that they wouldn't let [him] go before unless [he was] 100 percent the way [he] was whenever [he] got in."  The Veteran testified that he experienced nausea, diarrhea, stomach pain, and blood in his stool at the time of his discharge but he "sucked it up," so that he could go home.  

The Veteran testified that he experienced extreme weight loss in 2005, but that no one knew what was causing his symptoms.  The Veteran testified that in addition to the additional surgeries in 2005, he was put on medication for the inflammation of his intestines.  The Veteran indicated that he was scheduled for a colonoscopy in 2005, but that it was cancelled due to Hurricane Katrina.  The Veteran testified that he underwent a colonoscopy in 2006 and was diagnosed with Crohn's disease and that he was told that his anemia "extended from [his] Crohn's disease."  The Veteran testified that he has undergone 10 major surgeries as a result of his stomach and digestive problems to include a colostomy and a colostomy reversal.  The Veteran testified that his symptoms have remained consistent throughout the years, and that his treatment has mainly consisted of medications and surgeries.  The Veteran testified that his condition has vastly impacted his life and that SSA found him disabled as of July 1, 2005. 

Analysis

After considering all the evidence, the Board concludes that with the resolution of reasonable doubt in favor of the Veteran a basis to grant service connection for Crohn's disease and anemia has been presented.  

The Board notes that the medical evidence at the time of the Veteran's separation from service in November 2004 did not document any stomach conditions or a history of stomach problems.  However, the Veteran subsequently reported during multiple VA treatment visits and consultations as well as at his hearing, that he had stomach trouble not only at the time of separation but while he was deployed overseas and that such symptoms have continued to the present.  During the Veteran's hearing, he noted that while he suffered from stomach problems while deployed and upon his return, he wanted to go home and feared being held back, so did not report the symptoms.  In addition, the post service medical records clearly document stomach problems and symptoms indicative of Crohns disease as early as December 2004.  In addition, the medical records reflect that the Veteran was scheduled for a colonoscopy in August 2005 in order to determine the nature and etiology of the Veteran's symptoms of nausea, diarrhea, vomiting, abdominal pain, excessive weight loss, and blood in his stool, which the Veteran reported had already been plaguing him for months.  The Veteran also testified that he underwent additional surgeries in 2005 for his digestive conditions.  Treatment notes reflect a formal diagnosis of Crohn's disease in 2006, which symptoms were those about which the Veteran complained since service.  

The Veteran, as a lay person, is competent to describe the occurrence of diarrhea and other various symptoms he could personally observe from service to the present time.  Kahana, supra.  As these statements were made under oath, and there is otherwise no reason to question their veracity, the undersigned finds these statements to be credible for the purposes of this decision.  

Given the evidence of record, the Board concludes that the evidence is at least, in relative equipoise on the question of whether Crohn's disease was incurred in service.  The Veteran reported in-service symptoms later diagnosed to be Crohn's disease and such symptoms commence in the medical record soon after service.  In these circumstances, the reasonable conclusion is that Crohn's disease was incurred in service.  

With respect to anemia, the clinical evidence of record shows this present at the time of the December 2004 surgery, only one month after service discharge.  Accompanying symptoms included fatigue, and weakness, and required daily iron supplements.  This has continued to the present.  As such, the Board considers the disability to have manifested to a least a degree of 10 percent within one year of service discharge.  Accordingly, service connection for anemia is warranted.  

ORDER

The appeal for service connection for adjustment disorder is dismissed. 

New and material evidence has been received to reopen the claim of entitlement to service connection for Crohn's disease.

New and material evidence has been received to reopen the claim of entitlement to service connection for anemia.

Entitlement to service connection for Crohn's Disease is granted.

Entitlement to service connection for anemia is granted.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


